December 16, 2014 THE DREYFUS THIRD CENTURY FUND, INC. Supplement to Summary and Statutory Prospectuses dated October 1, The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by members of the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. The team members are C. Wesley Boggs, William Cazalet, Warren Chiang, CFA, and Ronald Gala, CFA. Messrs.
